DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/473315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both contain claims directed at a cutter blade for a lawnmower having a clipping part, falling part, warping part and intersection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (6,145,290).

Regarding claim 1, Sullvan teaches a cutter blade (202) for a lawn mower, the cutter blade comprising: a blade proximal part (216) formed in a radial direction of the cutter blade; a clipping part (236)  positioned radially outside the blade proximal part (216), and below the blade proximal part; a falling part (250) formed between the blade proximal part and the clipping part (236), the falling part being curved downward from the blade proximal part, toward the radial outside; and a warping part (between 242 and 244, Fig 4) formed to rise from the clipping part in a reverse rotation direction which is a direction opposite to a blade rotation direction, wherein the falling part (250) and the warping part include an intersection part (see fi 3 and 4) where an end of the falling part (250) in the reverse rotation direction and an end of the warping part positioned radially inside intersect with each other.  

Claim(s) 1, 4-6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasei et al  (2002/0152736) (“Hasei”).

Regarding claim 1, Hasei teaches a cutter blade (40) for a lawn mower, the cutter blade comprising: a blade proximal part (50) formed in a radial direction of the cutter blade; a clipping part (43)  positioned radially outside the blade proximal part (50), and below the blade proximal part (Fig 5); a falling part (between 43 and 53) formed between the blade proximal part and the clipping part (43), the falling part being curved downward from the 

Regarding claim 4, Hasei teaches a shape of a marginal portion of the cutter blade in the intersection part has an arc shape as viewed in a direction of the blade rotation axis (See Figure 6).  

Regarding claim 5,Hasei teaches a shape of a marginal portion of the cutter blade in the intersection part has an arc shape which is recessed downward as viewed in a blade circumferential direction (Figure 5).  

Regarding claim 6, Hasei teaches the warping part has a twisted shape which rises upward in the reverse rotation direction, and which is curved radially inward.  

Regarding claim 9, Hasei teaches a blade part (41) is provided over the clipping part and the falling part of the cutter blade, at a front edge in the blade rotation direction; and a radially inner end of the intersection part is positioned radially inside an inner end position of an effective blade part length of the blade part.  

.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasei et al  (2002/0152736) (“Hasei”) in view of Honda (JP 01-108037).

Regarding claim 7, Hasai teaches the invention as described above but fails to teach the clipping part is inclined downward toward the radial outside; and Page 3 of 7National Stage of PCT Application No : PCT/JP2017/046541 Amendment Dated June 24. 2019 an upper end of the warping part is substantially in parallel with the radial direction.  Honda teaches a  blade having the clipping part (12a) is inclined downward toward the radial outside; and Page 3 of 7National Stage of PCT Application No : PCT/JP2017/046541 Amendment Dated June 24. 2019 an upper end of the warping part (8) is substantially in parallel with the radial direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the clipping part of Hasai inclined downward as taught by Honda as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 8, Hasai as modified by Honda teaches a rising height of the warping part from the clipping part is increased toward the radial outside (Figure 4).  


Allowable Subject Matter
Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Warashina (7,392,643) also teaches a cutting blade for a mower having a clipping, falling and warping part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 24, 2022